Citation Nr: 1426011	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1973 to September 1979.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran and his wife presented testimony at a travel Board hearing at the Waco, RO before the undersigned.  A transcript of that hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of military noise exposure.

2.  The Veteran's tinnitus originated in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the Veteran's claims decided herein, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).





Analysis

I. Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of military service.  

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) was a field artillery and cannon crewman.  In light of the above evidence, the Board finds that the Veteran's service records demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss is related to such in-service exposure.

Service treatment records (STRs) are negative for any complaints, findings, or diagnosis of hearing loss.  His September 1973 enlistment, April 1976 ETS and September 1979 separation examination reports show normal clinical evaluation of his ears.  Although audiometric examination was clinically normal on all occasions, the Board notes that there were threshold shifts in hearing between the enlistment and separation examinations.  

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

VA Treatment records dated May 2010 to September 2010 indicate mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing in the left ear.

The record provides that the Veteran was seen by a private physician for his hearing disability.  Private treatment records dated in February 2011 note that the Veteran had a history of noise exposure during military service.  The private physician diagnosed bilateral hearing loss, but did not indicate whether the Veteran's hearing loss was the result of in-service noise exposure.

The Veteran was afforded a VA examination in December 2010.  At the time of the examination, the Veteran reported gradual-onset hearing loss in both ears, noted since 1979.  The Veteran reported military noise exposure during which hearing protection was sometimes used.  He also reported occupational noise exposure since service while working in construction, carpentry and painting, during which hearing protection was used.  Lastly, the Veteran reported recreational noise exposure since service, such as lawn equipment and power tools, during which, hearing protection was not used.

Consistent with VA treatment records, the examiner found mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing for the left ear.  The examiner determined that hearing loss is less likely as not caused by or a result of the Veteran's MOS as a cannon and field artillery crewman.  The examiner noted that STR's documented normal hearing on the Veteran's enlistment physical, ETS physical and hardship physical, with no significant hearing threshold shift documented during service.  Additionally, the Veteran denied hearing loss on report of medical history at discharge.  Moreover, the Veteran reported extensive, unprotected civilian occupations noise exposure and recreational noise exposure.

At his travel Board hearing, the Veteran asserted that he first noticed hearing loss after military service in the 1980s.  Moreover, his wife testified that she noticed changes in the Veteran's hearing after military service.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced hearing loss since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In view of the foregoing, the Board finds that the evidence is at least in equipoise. Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs heavily in favor of the Veteran's claim.
In cases where the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Service Connection for Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran's MOS was cannon and field artillery crewman.  Accordingly, in-service acoustic trauma has been conceded.

At the January 2012 travel Board hearing, and in a statement in support of his claim the Veteran testified that he has suffered from tinnitus since service. 

Private treatment records note a history of ringing in the ears and noise exposure during military service. 

During the development of the Veteran's claim, he was afforded a VA examination in December 2010, at which time he again indicated that that he had suffered from tinnitus since service.  Following a review of the claims file, and audiological examination of the Veteran, the VA examiner opined that the Veteran's tinnitus is less likely as not related to his active service, based on audiometric findings of normal hearing at service discharge and there being no indication of complaints or treatment of tinnitus during service. 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


